TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00680-CV



        Ray Himel, Individually; RNL, Inc.; and Gulf Coast Boats, Inc., Appellants

                                                v.

                     Ronnie Bertagna and Dorothy Bertagna, Appellees



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 05-0869, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Ray Himel, Individually; RNL, Inc.; and Gulf Coast Boats, Inc., and

appellees Ronnie Bertagna and Dorothy Bertagna no longer wish to pursue this appeal and have filed

a joint motion to dismiss pursuant to their settlement agreement. We grant the motion and dismiss

the appeal. Tex. R. App. P. 42.1(a).




                                             __________________________________________
                                             W. Kenneth Law, Chief Justice


Before Chief Justice Law, Justices Puryear and Henson


Dismissed on Joint Motion


Filed: January 29, 2008